DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 22nd, 2021 has been entered.
 
Response to Amendment
Applicant's amendment to the claims, filed on January 22nd, 2021, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on January 22nd, 2021 is acknowledged and isanswered as follows.



Claim Objections
Claim 1, 2, 15, 16, 20 are objected to because of the following informalities:  
Claim 1 recites “each of the pixel units” in line 5 which is inconsistent with “a plurality of pixel units” in line 3. Therefore, the limitation “each of the pixel units” should be amended to “each of the plurality of pixel units” for avoiding confusion.  Appropriate correction is required.
Claim 1 further recites “each of the pixels” in line 6 which is inconsistent with “a plurality of pixels” in line 5. Therefore, the limitation “each of the pixels” should be amended to “each of the plurality of pixels” for avoiding confusion.  Appropriate correction is required.
Claim 1 further recites “the micro LEDs” at two locations in line 8 which is inconsistent with “at least three micro LEDs” in line 6. Therefore, the limitation “the micro LEDs” should be amended to “the three micro LEDs” for avoiding confusion.  Appropriate correction is required.
Claim 2 recites “the pixels” in line 1 which is inconsistent with “a plurality of pixels” in line 5 of claim 1. Therefore, the limitation “the pixels” of claim 2 should be amended to “the plurality of pixels” for avoiding confusion.  Appropriate correction is required.
Claim 15 recites “the pixel units” in line 1-2 which is inconsistent with “a plurality of pixel units” in line 3 of claim 1. Therefore, the limitation “the pixel units” of claim 15 should be amended to “the plurality of pixel units” for avoiding confusion.  Appropriate correction is required.
Claim 16 recites “each pixel” in line 2 which is inconsistent with “each of the pixels” in line 6 of claim 1. Therefore, the limitation “each pixel” of claim 16 should be amended to “each of the plurality of pixels” for avoiding confusion.  Appropriate correction is required.
Claim 20 recites “the pixels” in line 2 which is inconsistent with “a plurality of pixels” in line 5 of claim 1. Therefore, the limitation “the pixels” of claim 20 should be amended to “the plurality of pixels” for avoiding confusion.  Appropriate correction is required.
Note: withdrawn claims 7, 13-14 and 18-19 are not being addressed with any objection. However, the Examiner recommends the Applicant to make necessary amendment for resolving similar issues presenting above in order to expedite the application upon any future allowance. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 22 recites “wherein the pixel includes multiple micro LEDs, each of which emits different color light” which fails to further limit the structure of the multiple micro LEDs since claim 21 already recites each of the pixels includes three micro LEDs that emits red, green and blue lights.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.

c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 9-12, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Pub. No.: US 2017/0069612 A1), hereinafter as Zhang and further in view of Itai et al. (Pub. No.: US 2005/0122031 A1), hereinafter as Itai.
Regarding claim 1, Zhang discloses a three-dimensional display in Fig. 27, 13A-13B and 14 comprising a display portion that includes a micro lens array (lens array of lens 2716) in which a plurality of micro lenses (plurality of lens 2716) are arranged in a two-dimensional array (see Fig. 27 and [0188]) and a display device (display panel set 2702) in which a plurality of pixel units (plurality of display panels 2706) that are paired with the respective micro lenses are arranged in a two-dimensional array (each panel 2706 paired with each lens 2716), wherein each of the pixel units has a plurality of pixels (plurality of LED dies 2712) and each of the pixels includes at least three micro LEDs (an LED die 2712 having LED die 1316 or LED die 1320 which can be red, green or blue for making a color pixel) (see Fig. 13A and [0124-0127]); wherein the micro LEDs are covered with a pixel lens (each micro lens 2714 covering each LED die 2712) (see Fig. 27 and [0188]).
Zhang fails to disclose each of pixels includes only one pixel lens and at least three micro LEDs of a micro LED that emits red light, a micro LED that emits green light and a micro LED that emits blue light and the micro LEDs are covered with the pixel lens so as to confine the micro LEDs in the pixel lens. 

At least three LED dies 2712 of Zhang being made to emits red, green and blue as same as the LED chip 19b, 19b’ and 19b” of Itai and the micro lens 2714 of Zhang being modified into a single hemispherical lens member 21b of Itai for each pixel for arriving at the claimed structure as recited in claim 1
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the three dimensional display of Zhang to have each of the pixels includes at least three micro of a micro LED that emits red light, a micro LED that emits green light and a micro LED that emits blue light and the micro LEDs are covered with the pixel lens so as to confine the micro LEDs in the pixel lens as same as the three dimensional display of Itai because it would provide the micro LED of Zhang has capability to emits red, green or blue lights for forming white light and having a single lens as an encapsulant would improve light efficiency. 
Regarding claim 2, the combination of Zhang and Itai discloses the three-dimensional display according to Claim 1, wherein the pixels in the pixel unit output light in different directions through the paired micro lens (each LED die 2712 emits light in different angle as shown in Fig. 27 of Zhang).
Regarding claim 3, the combination of Zhang and Itai discloses the three-dimensional display according to Claim 1, disclose wherein when a number of pixels included in the pixel unit is N (certain number of LED dies 2712) (see Fig. 27 of Zhang), but fails to disclose luminance of the display portion is higher than (1000/N) cd/M2).
It would have been obvious to have luminance of the display portion is higher than (1000/N) cd/M2) because having the number of pixel unit would control the brightness that would meet the manufacturing requirement for display device to have good quality of picture. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233
Regarding claim 4, the combination of Zhang and Itai discloses the three-dimensional display according to Claim 1, wherein the micro L EDs are arranged at a center part of the pixel (a pixel comprising 3 adjacent LED die 2712 and having one LED die 2712 located at the center) (see Zhang Fig. 27 and 13A).
Regarding claim 5, the combination of Zhang and Itai discloses the three-dimensional display according to Claim 1, wherein the micro LED is covered with pixel lens (micro lens 2710), Itai discloses wherein the pixel lens made of transparent resin (hemispherical lens member 21 of Itai made of transparent resin) (see Itai, Fig. 6 and [0062]) and it would have been obvious to make the pixel lens of Zhang from the material of the pixel lens of Itai because epoxy resin is well known material for forming low cost and durable protection layer for micro LEDs.
Regarding claim 6, the combination of Zhang and Itai discloses the three-dimensional display according to Claim 5, wherein, in the pixel unit, an optical axis of 
However, it should be known that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since claim 6 is directed to a device, the method of how to form the optical axis of the pixel lens, “…by changing a pixel lens shape of the pixel at the outmost periphery from the pixel lens shape of the pixel at a center of the pixel unit” stated in claim 6 has not been given any patentable weight. MPEP 2113 [R-1]. 
Regarding claim 9, the combination of Zhang and Itai discloses the three-dimensional display according to Claim 1, wherein the micro LED that emits red light among the three micro LEDs is an InGaN-based compound semiconductor (see Zhang and [0056-0058]).
Regarding claim 10, the combination of Zhang and Itai discloses the three-dimensional display according to Claim 1, wherein the micro LED that emits green light 
Regarding claim 11, the combination of Zhang and Itai discloses the three-dimensional display according to Claim 1, wherein the micro LED that emits blue light among the three micro LEDs is an InGaN-based compound semiconductor (see Zhang and [0056-0058]).
Regarding claim 12, the combination of Zhang and Itai further disclose an aerial three-dimensional display comprising: the three-dimensional display according to Claim 1, and a reflection optical device (beam combiner 1508) by which a three-dimensional image generated by the three-dimensional display is displayed in the air (see Zhang, Fig. 30 and [0131-0132]).
Regarding claim 15, the combination of Zhang and Itai discloses the three-dimensional display according to Claim 1, wherein the pixel units have a micro LED drive circuit (driver circuit 1304) which supplies currents for lighting the micro LEDs (see Zhang, Fig. 13A and [0123]).
Regarding claim 16, the combination of Zhang and Itai discloses the three-dimensional display according to Claim 15, wherein each pixel has the micro LED drive circuit (see Zhang, Fig. 13A-13B and [0123).
Regarding claim 20, the combination of Zhang and Itai discloses the three-dimensional display according to Claim 15, wherein the pixel unit has space without the pixels between neighboring pixel units (see Zhang and Fig. 13A).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Pub. No.: US 2017/0069612 A1), hereinafter as Zhang and further in view of Itai et , as applied to claim 1 above, and further in view of Bower et al. (Pub No.: 2017/0250219 A1), hereafter as Bower.
Regarding claim 17, the combination of Zhang and Itai discloses the three-dimensional display according to Claim 1, wherein the display deice includes a substrate (driver circuit wafer 2308) (see Zhang, Fig. 23 and [0165]), but fails to disclose the substrate whose surface has a light-absorbing material, made of a resin material that is mixed with black pigment or carbon black. 
Bower discloses a display device in Figs. 3-4 includes a substrate (substrate 50) whose surface has a light-absorbing material (light absorbing black matrix 45), made of a resin material that is mixed with black pigment (resin include black pigments) (see [0098-0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the light-absorbing material (light absorbing black matrix 45) of Bower into the three dimensional display of Zhang for forming on the substrate (driver circuit wafer 2308) for arriving at the claimed structure in claim 17 because having the black matrix would absorb ambient light and increase the contrast ratio of the three-dimensional display of Zhang. 
Claims 21-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nowatzyk et al. (Pub. No.: US 2013/0285885 A1), hereinafter as Nowatzyk and further in view of Itai et al. (Pub. No.: US 2005/0122031 A1), hereinafter as Itai. 
Regarding claim 21, Nowatzyk discloses a three-dimensional display in Fig. 2 comprising: a display portion that includes a micro lens array (microlens array 120) in which a plurality of micro lenses are arranged in a two-dimensional array (see [0022] 
Nowatzyk fails to disclose each of the pixels includes only one pixel lens and the micro LEDs are covered with the pixel lens so as to confine the micro LEDs in the pixel lens. 
Itai discloses a three dimensional display in Figs. 5-9 comprising a plurality of pixel unit has a plurality of pixel (plurality of light emitting devices 22) and each of pixels includes only one pixel lens (hemispherical lens member 21b) and at least three micro LEDs of a micro LED (LED chip 19b) that emits red light, a micro LED (LED chip 19b’) that emits green light and a micro LED (LED chip 19b”) that emits blue light (see Fig. 8 and [0060]); and the micro LEDs are covered with the pixel lens so as to confine the micro LEDs in the pixel lens (see Figs. 5-9 and [0052], [0062], [0065-0066]).
Plurality of three individual LEDs 114, 116 and 118 of Nowatzyk being modified to be confined in hemispherical lens member 21b of Itai for each pixel for arriving at the claimed structure as recited in claim 21.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the three dimensional display of Nowatzyk to have each of the plurality of pixels are covered with the pixel lens so as to confine the micro 
Regarding claim 22, Nowatzyk and Itai discloses the three-dimensional display according to Claim 21, wherein the pixel includes multiple micro LEDs, each of which emits different color light (red, green and blue) (see Nowatzyk and [0030]).
Regarding claim 23, Nowatzyk and Itai discloses the three-dimensional display according to Claim 21, wherein the pixel lens made of transparent resin (see Itai, Fig. 5-6 and [0062]). 
Regarding claim 26, Nowatzyk and Itai discloses the three-dimensional display according to Claim 21, wherein the pixel unit has space without the pixels between neighboring pixel units (spaced 12 micrometers apart) (see Nowatzyk and [0047]). 
Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nowatzyk et al. (Pub. No.: US 2013/0285885 A1), hereinafter as Nowatzyk and further in view of Itai et al. (Pub. No.: US 2005/0122031 A1), hereinafter as Itai, as applied to claim 23 above, and further in view of Enomoto et al. (Pub. No.: US 2015/0260368 A1), hereinafter as Enomoto.	
Regarding claim 24, the combination of Nowatzyk and Itai discloses the three-dimensional display according to Claim 23, but fails to disclose wherein a pixel lens shape of the pixel which is positioned at an outmost periphery among the plurality of pixels in the pixel unit is different from a pixel lens shape of the pixel which is positioned at a center of the pixel unit.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pixel lens shape of a pixel which is position at an outmost periphery of combination of Nowatzyk and Itai to have smaller shape than a pixel lens shape of the pixel which is positioned at a center of the pixel unit as same as the display of Enomoto because having the modified structure would provide an amount of irradiation light in the light irradiated region as a whole to be uniform and to increase uniformity of the irradiation light (see Enomoto and [0064]). 
Claims 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nowatzyk et al. (Pub. No.: US 2013/0285885 A1), hereinafter as Nowatzyk and further in view of Itai et al. (Pub. No.: US 2005/0122031 A1), hereinafter as Itai, as applied to claim 21 above, and further in view of Bower et al. (Pub No.: 2017/0250219 A1), hereafter as Bower.
Regarding claim 25, the combination of Nowatzyk and Itai discloses the three-dimensional display according to Claim 1, Itai discloses the three-dimensional display comprising a substrate (substrate of LED emitter array SLEA of Nowatzyk or wiring board 11b of Itai) (see Fig. 2 of Nowatzyk and Fig. 6 of Itai), but fails to disclose the substrate whose surface has a light-absorbing material, made of a resin material that is mixed with black pigment or carbon black.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the light-absorbing material (light absorbing black matrix 45) of Bower into the three dimensional display of Nowatzyk for forming on the substrate for arriving at the claimed structure in claim 17 because having the black matrix would absorb ambient light and increase the contrast ratio of the three-dimensional display of Nowatzyk. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/CUONG B NGUYEN/Primary Examiner, Art Unit 2818